IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 33 MAL 2016
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
LAMARR SISTRUNK,                           :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 30th day of March, 2016, the Petition for Allowance of Appeal

and Petition for Leave to File a Response are DENIED.